Citation Nr: 0305558	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-21 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a chronic left knee 
disorder, claimed as residuals of a left knee injury.  

2.  Entitlement to service connection for supraumbilical 
hernias.

(The issue of service connection for bilateral hearing loss 
will be the subject of a later Board of Veterans' Appeals 
(Board) decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman


INTRODUCTION

The appellant had active military service from August 2 to 
October 17, 1983.  

This matter comes before the Board on appeal from two 
decisions of the VA RO: An April 1999 rating decision denied 
a claim of service connection for a supraumbilical hernia, 
and an October 2001 rating decision denied claims of service 
connection for bilateral hearing loss (the subject of a 
future Board decision following Board development) and a left 
knee condition, claimed as residuals of a left knee injury.  

The appellant's sworn testimony was obtained before the 
undersigned Member of the Board sitting at the RO in August 
2002.  

In December 2002, the Board issued written notice to the 
appellant advising her that since her left knee claim has 
already been denied (initially at the RO and then at the 
Board on appeal, with a more recent petition to reopen denied 
at the RO), the issue on appeal is properly characterized as 
on the front page of this Board decision.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As noted on the preceding page, the appellant's claim of 
service connection for bilateral hearing loss will be the 
subject of a future Board decision.  The Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002), codified at 38 C.F.R. 
§ 19.9(a)(2).  When this development is complete, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002), 
codified at 38 C.F.R. § 20.903).  After giving notice, and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The RO notified the appellant of the evidence and 
information needed to substantiate her claims adjudicated on 
the merits herein, obtained all relevant and available 
evidence identified by the appellant with regard to the 
claims adjudicated on the merits, and provided her any 
indicated VA medical examinations, all in an effort to assist 
her in substantiating her claims for VA compensation 
benefits.  

2.  The appellant has less than 90-days of active duty, she 
presently has no service-connected disabilities, and is has 
no veteran status under VA regulation.  

3.  The RO denied entitlement to service connection for a 
left knee condition in November 1984, the matter was 
appealed, and an October 1986 Board decision denied the 
claim.  The Board decision is final.  

4.  In March 1992, the appellant petitioned to reopen the 
claim, and in April 1992, the RO found that no new and 
material evidence had been submitted to reopen the claim of 
service connection for a left knee injury.  No appeal was 
filed by the appellant.

5.  The evidence submitted or received since the April 1992 
RO decision is not new and material and is either duplicative 
or cumulative of evidence previously considered at the RO, 
since the evidence merely shows recent continued treatment 
for bilateral knee conditions, without medical nexus or 
relation to service or in-service injury; the evidence is not 
material because it does not bear directly and substantially 
on the issue on appeal: whether the appellant had a left knee 
injury in service which resulted in current chronic 
disability.  

6.  A supraumbilical hernia is not shown in service; any 
current supraumbilical hernia, or its residual, is not shown 
to be due to any incident or injury in service.  


CONCLUSIONS OF LAW

1.  The April 1992 RO determination that no new and material 
evidence to reopen a claim of service connection for a left 
knee condition, claimed as residuals of a left knee injury, 
is final, and no new and material evidence has been received 
to reopen the claim since then.  38 U.S.C.A. §§1131, 5103, 
5103A, 5107, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1103 (2002).  

2.  A supraumbilical hernia or hernias were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000.  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
claims addressed on the merits on appeal.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001)(codified at 38 C.F.R. § 3.159)(VCAA).  With regard to 
the issues adjudicated on the merits herein, the appellant 
was provided adequate VA examinations or out-patient 
evaluations.  Additionally, all identified and available VA 
and private treatment records pertinent to the appeal have 
been obtained.  Specifically, at her August 2002 Travel Board 
hearing, the appellant testified that she did not know of the 
whereabouts of "Dr. Sacanna," and VA is not able to request 
any available records.  However, in May 2001, medical records 
from the Social Security Administration (SSA) were requested 
and received at the RO, and in January 2002, additional 
identified VA and private treatment records were requested 
and received.  At her Travel Board hearing in August 2002, 
the appellant did not identify any additional treatment for 
which medical records might be obtained.  Accordingly, the 
Board finds that VA has met its duty to assist.  

As to these same claims adjudicated on the merits herein, VA 
has also met VCAA's notice requirements: The September 1999 
and March 2002 statements of the case (SOC's), the March 2002 
supplemental statement of the case (SSOC), and the Board's 
letter of December 2002 explain why the evidence submitted to 
date does not support the claims on appeal.  The salient 
point is that the appellant was afforded every opportunity to 
submit evidence to substantiate her claims on appeal.  
Moreover, the above correspondences, notices and development 
actions indicate that the appellant and her representative 
were advised of what she needed to do to support both the 
petition to reopen a claim and claim of service connection 
adjudicated on the merits, and what VA would do in response.  
Notice of VCAA was issued to the appellant in May 2001.  
Additionally, the appellant was advised of what sort of 
evidence was needed to prove each of her claims, she was 
advised of what evidence or information she needed to submit 
to VA, and she was advised of what evidence VA was to obtain 
on its own, or in response to information provided by the 
appellant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board concludes that VA has met both the duty to 
assist and notice provisions of VCAA; further development 
would serve no useful purpose.  


II.  Veteran Status and Presumptions.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The appellant had less than 90 days of active duty, and she 
has no service-connected disabilities.  Accordingly, she 
presently has no veteran status and she is not entitled to 
any presumption of service connection for certain chronic 
diseases, including arthritis,  manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. § 3.309(a).  The 
applicability of this presumption is determined by three 
distinct criteria: whether the claimant is a veteran; whether 
the claimant served in the active military, naval, or air 
service; and whether such service was for ninety days or more 
during a period of war or after December 31, 1946.  See, 
Biggins v. Derwinski, 1 Vet. App. 474, 477 (1991).  


III.  New and Material Evidence.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence means: 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and, 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.  
New evidence may be found to be material if it provides "a 
more complete picture of the circumstances surrounding the 
origin of the appellant's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Elkins v. West, 12 Vet. App. 209 (1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam); Justus v. Principi, 3 Vet. App. 510 (1992).  This 
does not mean, however, that the Board is bound to accept the 
appellant's contradicted and previously discredited reports 
of a chronic in-service left knee injury or in-service 
chronic left knee disability with present residuals.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  Argument 
in this regard follows below.  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996). 

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) codified at 38 C.F.R. § 3.156.  The change in 
the law, however, pertains only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620.  Because the 
appellant's claim was initiated prior to August 2001, her 
claim will be adjudicated by applying the law in effect prior 
to August 2001. 

The appellant's original claim of service connection for a 
left knee condition was denied at the RO in a November 1984 
rating decision.  The matter was appealed to the Board, and 
in an October 1986 decision, the Board found that any current 
left knee condition of the appellant could not be attributed 
to her limited active duty service, and that a left knee 
disorder was neither incurred in or aggravated by such 
service.  The Board's denial is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1105.  The appellant petitioned to reopen her 
claim in March 1992, and in an April 1992 rating decision, 
the RO found that no new and material evidence had been 
submitted to reopen a claim of service connection for a left 
knee injury.  The appellant did not file an appeal.  This RO 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Accordingly, the Board must determine whether new 
and material evidence has been submitted since the April 1992 
RO decision.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The pertinent evidence of record at the time of the April 
1992 RO decision included the appellant's statements on 
appeal regarding a claimed left knee injury in service, her 
service medical records, a VA examination report of October 
1984, and post-service VA and private treatment records, as 
detailed below.  

Service medical records demonstrate complaints of left knee 
pain from August 1983, without a history of any left knee 
trauma.  The appellant complained that her left knee pain 
increased with marching, and an assessment was 
chondromalacia.  However, an examination of September 9, 1983 
was negative for any effusion or laxity.  September 27, 1983 
X-rays of the knees were normal.  At that time, the appellant 
also made physical complaints not related to the claim on 
appeal.  The appellant was discharged effective on October 
17, 1983.  

On VA examination in October 1984, the appellant's complaints 
were considered to be subjective: the diagnosis was 
subjective residuals, left knee injury.  

In January 1986, the sworn testimony of the appellant and Dr. 
Sukanta Mukhapavhyay were obtained at a hearing before 
Members of the Board sitting at the RO.  The appellant 
testified as to an in-service left knee injury, claiming that 
her treatment included wearing a removable leg cast for four 
weeks and crutches for two weeks.  Dr. Mukhapavhyay testified 
as to treatment from March 1985.  

Also of record at the time of the April 1992 RO rating 
decision not to reopen, were the post-service VA and private 
treatment records showing left knee treatment following a 
"re-injury" on June 18, 1991 when she hit her left knee on 
a table.  See treatment records of Charles Lewis, M.D., dated 
from June 19, 1991.  

In April 1992, the RO received copies of VA treatment records 
dated in December 1984.  These records include the 
appellant's report of left knee pain since 1983.  December 
1984 X-ray studies of the left knee were within normal 
limits, and an assessment was chondromalacia patella.  

The evidence submitted or received since the time of the 
April 1992 rating decision not to reopen a claim of service 
connection for a left knee injury includes additional private 
and VA treatment records showing recent care for left knee 
complaints, without relation to the appellant's prior service 
other than her repeated statements of a left knee injury in 
1983.  

Social Security Administration (SSA) disability determination 
letters and associated medical records show impairment as a 
result of disability other than the left knee.  

In August 2002 the appellant's sworn testimony was obtained 
before the undersigned member of the Board sitting at the RO.  
The appellant reiterated her assertion that she injured her 
left knee in 1983 during basis training.  She also indicated 
that the private treatment records of Dr. Sacanna were not 
available as she did not know his present whereabouts.  

VA treatment records of 2001 to 2003 show very occasional 
treatment-once every three to six months, for left knee 
physical and injection therapy.  Most recently, in February 
2003, the appellant was scheduled for VA physical therapy and 
muscle strengthening and stretching.  She was to return in 
three months.  

The Board finds that the above evidence received since April 
1992 is not new and material.  

The duplicate VA and private treatment records clearly do not 
represent new and material evidence.  Morton v. Principi, 3 
Vet. App. 508 (1992).  While these medical records include 
the appellant's repeated medical history of left knee pain, 


injury and diagnosis from 1983, such evidence is insufficient 
to reopen a claim of service connection, even when recorded 
by an examining physician.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence". . . and cannot enjoy the 
presumption of truthfulness accorded by Justus v. Principi, 3 
Vet. App. 510, 513 (1992)).  See also, Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  

The appellant's statements and hearing testimony are not new, 
as they essentially restate her position or repeat 
contentions which were previously considered by the RO.

The evidence submitted or received since April 1992 shows no 
more than recent treatment and current diagnoses of bilateral 
knee conditions, without any medical nexus to the appellant's 
prior active duty in the late summer and early fall of 1983.  
With no medical nexus evidence, and no competent evidence of 
an in-service left knee injury other than that evidence which 
was already considered, no new and material evidence 
sufficient to reopen the claim is presented.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 
Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The claim of service connection for a left knee 
disability, claimed as a residual of a left knee injury in 
1983, is not reopened.  The petition to reopen a claim of 
service connection for a left knee condition, claimed as 
residuals of a left knee injury, is denied.  

IV.  Service Connection for a Supraumbilical Hernia.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board is charged with the duty to assess the credibility 
and weight given to the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999). If all the 
evidence is in relative equipoise, the benefit of the doubt 
shall be resolved in the appellant's favor, and the claim 
shall be granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The appellant asserts that her supraumbilical hernias were 
incurred at the time of her birth, and that these preexisting 
hernias were aggravated by lifting during the appellant's two 
months and 16 days of active duty in 1983.  

Service medical records show no complaint or treatment for 
any supraumbilical hernia during the appellant's 
approximately 77 days of active duty in 1983.  

The early post-service private and VA medical evidence shows 
no complaint or diagnosis of any hernias, including on VA 
examination in October 1984.  

Private treatment records show first treatment in June 1997, 
at which time the appellant reported only a 5-year history of 
symptomatology-1992 by natural 
inference.  The examiner noted that the 1992 date coincided 
with the birthing of the appellant's first child, and that 
she was presently having similar supraumbilical hernias in 
conjunction with her present pregnancy.  The appellant denied 
any history of prior operations or use of medications for her 
symptoms.  See June 6, 1997 medical statement of K. K. W. 
Lee, M.D.  The appellant underwent a first hernia repair in 
August 1998, at which time she was noted to have a 1-year 
history of a reducible supraumbilical hernia.  Dr. Lee's 
August 1998 surgery summary also associates the appellant's 
supraumbilical hernias with her post-service pregnancies, and 
makes no mention of her prior active duty in 1983.  

The claim of service connection for supraumbilical hernias, 
first demonstrated in 1997, and first reported in 1992, must 
be denied as the record includes no medical evidence to 
support the appellant's assertion that she had hernias which 
were aggravated during her brief active duty.  Rather, 
contrary to her assertions, the medical evidence of record 
shows that the appellant experienced supraumbilical hernias 
in conjunction with pregnancies and child birth many years 
after service, in 1992 and 1997.  Hernias during her prior 
military service, or an incident in service, is not shown.  
Service medical records are silent for any supraumbilical 
hernia resulting from a lifting injury.  The claim is denied 
as against the weight of the medical evidence of record, none 
of which is favorable to the appellant.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board has found that there is a fair 
preponderance of the evidence against the claim of service 
connection for a supraumbilical hernia, and that no new and 
material evidence has been submitted to reopen a claim of 
service connection for a left knee condition, claimed as a 
residual of an injury, as set forth above.  Therefore, 
reasonable doubt is not for application.  


ORDER

The claim of service connection for a left knee disability, 
claimed as a residual of a left knee injury, is not reopened, 
as no new and material evidence has been submitted.  

The claim of service connection for supraumbilical hernias is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

